Citation Nr: 1421964	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an organic heart disease, to include coronary artery disease, status post myocardial infarction and status post coronary bypass surgery, secondary to Agent Orange exposure and diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to August 1966.  

This case originally comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This issue was previously remanded by the Board in March 2010.  The directives of the remand were fulfilled and the case is properly before the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's updated VA outpatient treatment records are located in Virtual VA.  

The Veteran was afforded a video conference hearing in July 2012 before the undersigned.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's heart disorder did not manifest in service, within the one-year presumptive period or for many years thereafter.  

2.  There is no evidence to show the Veteran set foot on the landmass of Vietnam, nor that he traveled on its inland waterways.  

3.  As a matter of law, the Veteran may not be presumed to have been exposed to Agent Orange.

4.  The Veteran is not service connected for diabetes mellitus that claim most recently having been denied in March 2009, and not appealed. 

5.  The Veteran's heart disorder is not secondary to or aggravated by any service-connected disability.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2005 and May 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no additional evidence that need to be obtained.  

Merits of the Claim

The Veteran seeks service connection for a heart disorder, to include secondary to Agent Orange exposure and secondary to diabetes mellitus.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the weight of the evidence is against entitlement to service connection.  

Generally, to be granted entitlement to service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic heart disease, if the disability is manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, to include ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops a heart disorder.

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of the Republic of Vietnam during the Vietnam War.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  Service aboard such a ship that anchored in an open deep-water harbor, such as Da Nang or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  VA Adjudication Procedure Manual M21-1MR, pt. IV.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303.

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

The Board may also consider secondary service connection.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

There is no record of a heart disorder in service or within one year of discharge from active duty.  There is only a notation of chest tightness in the Veteran's service treatment records relating to a cold.  At the Veteran's August 1966 discharge examination, a heart disorder was not noted.  Indeed, the available medical evidence shows no evidence a heart disorder until August 1993, over 25 years after service.  

The Veteran's disability was not incurred in service.  As the first indication was over 25 years after service, the disability also does not meet the chronic or continuity of symptomology standards set out under 38 C.F.R. § 3.309.  As there is no indication of a heart disorder in service, the Board cannot award direct service connection.  

The Board must also consider the appellant's entitlement to presumptive service connection.  As mentioned above, ischemic heart disease may be service connected on a presumptive basis due to herbicide exposure.  The Veteran served on the USS Keyes.  The Veteran testified in July 2012 that he drank and showered in water taken from the coast off Vietnam, to include salt water showers.  He denied ever becoming sick as a result of these actions.  While the Veteran was aboard, the Keys served several locations off the coast of Vietnam including in the Gulf of Tonkin and near Quang Ngai.  The Keys also provided gunfire support to a Vietnamese battalion on an island off shore.  The Veteran stated the Keys came as close as 4 or 5 miles from the shore of Vietnam, and sometimes even closer for shore bombardments.  There is no evidence, however, that the Veteran set foot ashore during any of these operations.  Indeed, the Veteran has consistently admitted that he cannot recall going ashore in Vietnam.  There is also no record of the Keys entering any of the inland waterways of Vietnam.  Therefore, the Veteran does not meet the requirements of Haas.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  Because there is no evidence of service on the ground or inland waterways of Vietnam, service connection under 38 C.F.R. § 3.309(e) may not be granted.  

The Veteran also stated in his hearing that he believed that his near-shore service exposed him to Agent Orange which caused his myocardial infarction at age 50.  While the Veteran is competent to note his medical history of a post service heart attack, he does not have the education or training to make a complex medical decision such as relating his heart disorder to his military service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is also claiming his heart disorder is secondary to his diabetes mellitus.  The Veteran currently has diabetes, but he is not service connected for that disability.  His claim for service connection for diabetes was most recently denied in a March 2009 rating decision.  The Veteran did not appeal this decision, and as such that decision is final.  38 U.S.C.A. § 7105 (West 2002).  Therefore, as the Veteran's diabetes is not service-connected, no other disability can be secondarily service-connected to it.  38 C.F.R. § 3.310.  Therefore, the Board cannot grant service connection for a heart disorder secondary to diabetes.  

In light of the foregoing the Board must conclude that the preponderance of the evidence is against the claim.  As such, the claim must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a heart disorder, to include secondary to herbicide exposure and diabetes is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


